Citation Nr: 1827627	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  10-38 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for persistent depressive disorder (depression) with neurocognitive disorder due with residuals of a traumatic brain injury (TBI) prior to June 6, 2017 and in excess of 50 percent from June 6, 2017.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU) prior to June 6, 2017.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1978 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On his September 2010 VA Form 9, Appeal to the Board, the Veteran limited his appeal to those matters listed on the title page. 

While he also requested a Board hearing on his VA Form 9, he subsequently cancelled this request in a subsequent Form 9 received in October 2010.  The Board will thus proceed with an appellate disposition in these matters.

The Board has considered whether, consistent with the Veteran's statements, his treatment records, and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim for service connection for PTSD should be expanded to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  However, in this case, the Veteran's other psychiatric impairment is already considered in the evaluation for his service connected TBI residuals as adjustment disorder with depressed mood.  Accordingly, the scope of the appeal is limited to service connection for PTSD.

In November 2017 the RO granted the Veteran separate ratings for the Veteran's migraines and peripheral vestibular disorder as they were associated with the Veteran's service-connected TBI.  Both disabilities were rated at the highest possible schedular rating for each.  As the ratings represent a full grant of the benefits sought on appeal, they are no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Upon review of the record, the Board finds that the issues must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claim.

First, for both the increased rating claim for depression and the service connection claim for PTSD, the Board notes Veteran's most recent psychiatric examination was based on an incomplete record.  In its November 2015 remand, the Board directed the RO to obtain outstanding medical records since September 2010 and to schedule the Veteran for a psychiatric examination.  Although the June 2017 examiner indicated that she reviewed the relevant records in the Veterans Benefits Management System (VBMS), over seven years of medical records were uploaded to VBMS after the Veteran's examination had already taken place.  It appears that the examiner only had access to medical records up to 2010.  Some of the associated records are potentially relevant to the examiner's opinion, including, for example, February 2016 notes reflecting that the Veteran had spent time in a VA psychiatric unit in January 2016 and that the Veteran was being treated for military related PTSD. These relevant documents were not part of the electronic files at the time of the examination.  The June 2017 VA examiner's failure to consider them potentially undermines her opinion.

In addition, with regard to a TDIU prior to June 6, 2017, the outcome may be largely dependent on the effects of the Veteran's service-connected depression during that time.  As that matter is being remanded for clarification of the Veteran's present and prior symptoms, the further development and readjudication of the service-connected depression and potentially service-connected PTSD disability may affect the resolution of the TDIU claim.  The issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The AOJ must first develop and readjudicate the increased rating claim and service-connection claim before readjudicating the TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1.   Assist the Veteran in associating with the claims folder updated treatment records.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's PTSD, and the severity during the appeal period for the Veteran's service-connected depressive disorder.

The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

(a) Is it at least as likely as not (probability of 50 percent or more) that the Veteran has PTSD, which had its onset in service or is otherwise related to service?  The examiner should determine whether diagnostic criteria to support a diagnosis of PTSD have been satisfied.  If the Veteran suffers from PTSD, the examiner should opine as to whether the Veteran suffer from PTSD symptoms that are separate and distinct from his depressive disorder symptoms.  

(b) Ascertain the historical and current severity and manifestations of the Veteran's service-connected persistent depressive disorder during the pendency of the claim.  

(c) Comment on the impact of the Veteran's persistent depressive disorder on his ability to work during the pendency of the claim. 

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.  The examiner must specifically address the Veteran's memory complaints, including conducting full neuropsychological testing if warranted.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




